—Case held, decision reserved and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: The record does not establish whether defendant was present at the Sandoval hearing. We therefore hold the case, reserve decision and remit the matter to Supreme Court for a reconstruction hearing (see, People v James, 245 AD2d 1115; People v Johnson, 206 AD2d 874, 875). (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Robbery, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Scudder and Lawton, JJ.